Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected as being indefinite because it recites a supplying step without any active, positive steps delimiting how this is performed.  The articles/items being supplied could come pre-made by another person. See Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986, a claim which read: "[a] process for using monoclonal antibodies of claim 4 to isolate and purify human fibroblast interferon" was held to be indefinite because it merely recites a use without any active, positive steps delimiting how this use is actually practiced).
Claim 1 recites multiple steps but only one step is listed.
Claim 1 line 10: “the edge” lacks antecedent basis.
Claim 2: “the immediate vicinity” lacks antecedent basis.
Claim 7 line 3: it is unclear what is being claimed by the use of the second “comprising”. The claim recites two transitional phrases (i.e. “comprising”, “consisting essentially of" and "consisting of") but it is not clear which is the claimed invention (i.e. metal insert, chip card, or substrate), thus causing the scope of the claim to be unclear. MPEP 2111.03.  
Claim 7 line 6: it is unclear which (plate, perforations, recess, chip module) is to be passing through the plate.
Dependent claims 1-6, 8-10 are rejected for their dependencies on claims 1 and 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thien T. Mai whose telephone number is 571-272-8283.  The examiner can normally be reached on M-F 8:00-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve S. Paik can be reached at 572-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Thien T Mai/
Primary Examiner, Art Unit 2887